                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

MANDIE ROGERS,                                )
                                              )
       Plaintiff,                             )
                                              )       Case No. 18-01019-CV-W-GAF
vs.                                           )
                                              )
CASEY’S GENERAL STORE,                        )
                                              )
       Defendant.                             )

                         NOTICE OF VIDEOTAPED DEPOSITION

       PLEASE TAKE NOTICE that Plaintiff will take the deposition of Mandie Rogers on

Monday, October 7, 2019 at 9:30 a.m. The deposition will take place at the offices of Cooper

Group Court Reporting, 800 E. 101st Terrace, Suite 350, Kansas City, Missouri 64131. The

deposition, if not completed on the aforementioned day, will be continued from day to day, at the

same place between the hours of 9:30 a.m. and 5:00 p.m. until completed.

       The deposition will be recorded by a stenographer from the Cooper Group and

videotaped by the Lunceford Law Firm, LLC. This deposition is being taken for the purposes of

discovery, for use at hearing or trial, or both, and for any other such purposes as are permitted

under the Missouri Rules of Civil Procedure or other applicable law.

                                              Respectfully submitted,

                                              LUNCEFORD LAW FIRM, LLC

                                              by:/s/ David A. Lunceford
                                              David A. Lunceford, MO #47014
                                              Pamela N. Jorgensen, MO #69718
                                              201 S.E. First Street
                                              Lee’s Summit, Missouri 64063
                                              Telephone: (816) 525-4701
                                              Facsimile: (816) 347-0366

                                             Page 1 of 2

         Case 4:18-cv-01019-GAF Document 47 Filed 07/24/19 Page 1 of 2
                                             LLF.DLunceford@gmail.com
                                             LLF.PJorgensen@gmail.com
                                             ATTORNEYS FOR PLAINTIFF


                                CERTIFICATE OF SERVICE


I hereby certify that on July 24, 2019, the foregoing was electronically filed via this Court’s ECF

System which provided service on all counsel of record.



                                             /s/ David A. Lunceford
                                             Attorney for Plaintiff




                                            Page 2 of 2

         Case 4:18-cv-01019-GAF Document 47 Filed 07/24/19 Page 2 of 2
